Cuyahoga App. No. 76067. This cause is pending before the court as an appeal from the Court of Appeals for Cuyahoga County. On April 9, 2001, appellee filed a Suggestion of Bankruptcy. Upon consideration thereof,
IT IS ORDERED by the court that proceedings in this case be, and hereby are, stayed pending further order of this court.
IT IS FURTHER ORDERED by the court, sua sponte, that appellee shall file a notice with this court upon the termination of the automatic stay under the Bankruptcy Code.